Citation Nr: 1223160	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  04-21 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for joint pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a urinary tract disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Whether new and material evidence has been received to reopen a claim for a sleep disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active military service from June 1981 to March 1992, including service in the Southwest Asia Theater of Operations.  Service awards include the Southwest Asia Service Medal with 2 Bronze Service Star (1) and a Kuwait Liberation Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, District of Columbia, that denied the above claims.

The issues of service connection for joint pain, a sleep disorder, a urinary tract disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 1996, the RO denied the Veteran's claim for service connection for joint pain.  The Veteran did not perfect a timely appeal.  

2.  Evidence relevant to the Veteran's claim received since the August 1996 decision denying service connection for joint pain, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.

3.  In August 1996, the RO denied the Veteran's claim for service connection for a urinary tract disorder.  The Veteran did not perfect a timely appeal.  

4.  Evidence relevant to the Veteran's claim received since the August 1996 decision denying service connection for a urinary tract disorder, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.

5.  In August 1996, the RO denied the Veteran's claim for service connection for a sleep disorder.  The Veteran did not perfect a timely appeal.  

6.  Evidence relevant to the Veteran's claim received since the August 1996 decision denying service connection for a sleep disorder, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1996 RO decision denying the claim for service connection for joint pain is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The evidence relevant to the claim for service connection for joint pain received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The August 1996 RO decision denying the claim for service connection for a urinary track disorder is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

4.  The evidence relevant to the claim for service connection for a urinary track disorder received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  The August 1996 RO decision denying the claim for service connection for a sleep disorder is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

6.  The evidence relevant to the claim for service connection for a sleep disorder received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's joint pain, urinary tract disorder and sleep disorder claims and remands them for further development.  As such, no discussion of VA's duty to notify and assist is necessary.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

In August 1996, the RO denied the Veteran's claims for service connection for joint pain, a urinary track disorder, and a sleep disorder.  The RO denied the claim for a sleep disorder as there was no treatment in service or evidence of continuity of the condition since service.  The RO denied the claims for a urinary track disorder and a sleep disorder as there was no evidence of continuity of those conditions since service.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely appeal and the decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Review of the record shows that no evidence pertaining to the Veteran's claimed disabilities was either physically or constructively received within one year of the August 1996 final rating decision.  Therefore, 38 C.F.R. § 3.156(b) is not applicable in this case. 

The Veteran filed a claim to reopen on August 31, 2001.  Following a careful review of the evidence, the Board finds that evidence has been submitted following the RO's final decision dated August 1996 that is sufficient to reopen the Veteran's claims for service connection as it is "new" within the meaning of 38 C.F.R. § 3.156.  

This evidence includes the Veteran statements that he had joint and muscle pain, burning during urination, and night sweats since service.  See statements from the Veteran dated December 2001 and April 2002.  The Board further finds that this evidence is material as it raises a reasonable possibility of substantiating the claims since it demonstrates that the Veteran had symptoms of his claimed disorders since service.  As new and material evidence has been presented, the claims are reopened.  


ORDER

New and material evidence having been received, the claim for service connection for joint pain is reopened; to this extent, the appeal is granted.

New and material evidence having been received, the claim for service connection for a urinary tract disorder is reopened; to this extent, the appeal is granted.

New and material evidence having been received, the claim for service connection for a sleep disorder is reopened; to this extent, the appeal is granted.


REMAND

Service treatment records show that the Veteran was treated during service for tingling in the hands, visual changes, and joint pain in December 1991.  He was also treated for dysuria in July 1986, nongonococcal urethritis in April 1987, and a possible urinary tract infection in January 1988.  He indicated in a November 1987 report of medical history to having had frequent or painful urination and a venereal disease.  He denied having frequent trouble sleeping.  Following service, the Veteran was treated for complaints of muscle and joint pain.  In an October 2007 private physical examination report it was noted that there were no clinical or radiological findings that could explain the Veteran's complaints of tremors and generalized muscle aches.  In an April 2008 private medical report, it was noted that clinical examination could not detect any physical signs indicative or any motor or sensory functional deficit and further assessment was recommended.  In a private treatment record dated November 2009, it was noted that the Veteran had a known case of multiple joint pain (polyneuropathy).  There was no treatment or complaints regarding his claimed urinary tract and sleep disorders in the available medical records.  The Veteran asserts that he has had joint and muscle pain, burning during urination, and night sweats since service.  See statements from the Veteran dated December 2001 and April 2002.  

Given the service treatment records, post-service treatment regarding his complaints and treatment of joint pain, and the Veteran's statements regarding chronicity of his claimed conditions, an examination is necessary in this case to determine the nature and etiology of the Veteran's claimed joint pain, urinary track disorder, and sleep disorder due to an undiagnosed illness.  Such an opinion is necessary for a determination on the merits of the claims.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Further, a review of post-service records and the Veteran's statements indicate that there are likely additional private treatment records relating to his claimed disabilities that are not associated with the claims file.  A medical report Dr. K.E. dated November 2009 shows that the Veteran had treatment from December 2005 to July 2009.  However, such treatment records are not contained in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of the onset and/or chronicity of his claimed disabilities and current symptoms associated with them.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his joint pain, urinary track disorder, and sleep disorder.  After securing the necessary release, obtain these records, including any outstanding VA treatment records not contained in the claims file.  If these records are not available, take all appropriate action under 38 C.F.R. § 3.159.

3.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, etiology and onset of the Veteran's claimed joint pain, urinary track disorder, and sleep disorder.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed. 

The examiner must state whether the Veteran's joint complaints, urinary problems and sleep problems can be attributed to a known clinical diagnosis.  If they are attributed to a known clinical diagnosis, the examiner must opine whether the diagnosed disabilities are related to or had their onset in service or, if arthritis is diagnosed, whether they became manifest within a year of the Veteran's discharge from active duty.

In responding to these inquiries, the examiner must acknowledge and discuss the Veteran's competent report as to the onset and chronicity of his symptoms.  The examiner must provide complete rationale for all conclusions reached, which must be set forth in a legible report. 

4.  Then readjudicate the appeal.  If the decision as to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


